UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period From To Commission file number 001-12482 GLIMCHER REALTY TRUST (Exact Name of Registrant as Specified in Its Charter) Maryland 31-1390518 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 180 East Broad Street Columbus, Ohio (Zip Code) (Address of Principal Executive Offices) Registrant's telephone number, including area code: (614) 621-9000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One):Large accelerated filer []Accelerated filer [X]Non-accelerated filer [](Do not check if a smaller reporting company)Smaller reporting company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of May 5, 2010, there were 68,920,383 Common Shares of Beneficial Interest outstanding, par value $0.01 per share. 1 of 47 pages GLIMCHER REALTY TRUST FORM 10-Q INDEX PART I: FINANCIAL INFORMATION PAGE Item 1. Financial Statements. Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009. 3 Consolidated Statements of Operations and Comprehensive Income for the three months 4 ended March 31, 2010 and 2009. Consolidated Statements of Equity for the three months ended March 31, 2010. 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009. 6 Notes to Consolidated Financial Statements. 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 42 Item 4. Controls and Procedures. 43 PART II:OTHER INFORMATION Item 1. Legal Proceedings. 44 Item 1A. Risk Factors. 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 44 Item 3. Defaults Upon Senior Securities. 44 Item 4. Reserved. 44 Item 5. Other Information. 44 Item 6. Exhibits. 46 SIGNATURES 47 2 PART I FINANCIAL INFORMATION Item 1:FINANCIAL STATEMENTS: GLIMCHER REALTY TRUST CONSOLIDATED BALANCE SHEETS (unaudited) (dollars in thousands, except share and par value amounts) ASSETS March 31, 2010 December 31, 2009 Investment in real estate: Land $ $ Buildings, improvements and equipment Developments in progress Less accumulated depreciation Property and equipment, net Deferred costs, net Investment in and advances to unconsolidated real estate entities Investment in real estate, net Cash and cash equivalents Restricted cash Tenant accounts receivable, net Deferred expenses, net Prepaid and other assets Total assets $ $ LIABILITIES AND EQUITY Mortgage notes payable $ $ Notes payable Accounts payable and accrued expenses Distributions payable Total liabilities Glimcher Realty Trust shareholders’ equity: Series F Cumulative Preferred Shares of Beneficial Interest, $0.01 par value, 2,400,000 shares issued and outstanding Series G Cumulative Preferred Shares of Beneficial Interest, $0.01 par value, 6,000,000 shares issued and outstanding Common Shares of Beneficial Interest, $0.01 par value, 68,913,570 and 68,718,924 shares issued and outstanding as of March 31, 2010 and December 31, 2009, respectively Additional paid-in capital Distributions in excess of accumulated earnings ) ) Accumulated other comprehensive loss ) ) Total Glimcher Realty Trust shareholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 GLIMCHER REALTY TRUST CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (unaudited) (dollars and shares in thousands, except per share and unit amounts) For the Three Months Ended March 31, Revenues: Minimum rents $ $ Percentage rents Tenant reimbursements Other Total revenues Expenses: Property operating expenses Real estate taxes Provision for doubtful accounts Other operating expenses Depreciation and amortization General and administrative Total expenses Operating income Interest income Interest expense Equity in loss of unconsolidated real estate entities, net ) ) (Loss) income from continuing operations ) Discontinued operations: Impairment loss, net - ) Adjustment to gain on sold property ) - Loss from operations ) ) Net (loss) income ) Add: allocation to noncontrolling interest Net income attributable to Glimcher Realty Trust Less:Preferred stock dividends Net loss to common shareholders $ ) $ ) Earnings Per Common Share (“EPS”): EPS (basic): Continuing operations $ ) $ ) Discontinued operations $ ) $ ) Net loss to common shareholders $ ) $ ) EPS (diluted): Continuing operations $ ) $ ) Discontinued operations $ ) $ ) Net loss to common shareholders $ ) $ ) Weighted average common shares outstanding Weighted average common shares and common share equivalent outstanding Cash distributions declared per common share of beneficial interest $ $ Net (loss) income $ ) $ Other comprehensive income on derivative instruments, net Comprehensive income Comprehensive income attributable to noncontrolling interest ) ) Comprehensive income attributable to Glimcher Realty Trust $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 GLIMCHER REALTY TRUST CONSOLIDATED STATEMENTS OF EQUITY For the Three Months Ended March 31, 2010 (unaudited) (dollars in thousands, except share, par value and unit amounts) Series F Series G Distributions Accumulated Cumulative Cumulative Common Shares of Additional In Excess of Other Preferred Preferred Beneficial Interest Paid-in Accumulated Comprehensive Noncontrolling Shares Shares Shares Amount Capital Earnings (Loss) Income Interest Total Balance, December 31, 2009 $ ) $ ) $ $ Distributions declared, $0.10 per share (6,892 ) (299 ) (7,191 ) Distribution Reinvestment and Share Purchase Plan - 44 44 Exercise of stock options - 1 1 Restricted stock grant 2 (2 ) - Amortization of restricted stock Preferred stock dividends (4,359 ) (4,359 ) Net income (loss) (1,306 ) (594 ) Other comprehensive income on derivative instruments Stock option expense 37 37 Adjustments from consolidation of a previouslyunconsolidated entity (6,297 ) Transfer to noncontrolling interest in partnership (2 ) 2 - Balance, March 31, 2010 $ ) $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 GLIMCHER REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (dollars in thousands) For the Three Months Ended March 31, Cash flows from operating activities: Net (loss) income $ (594 ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Provision for doubtful accounts Depreciation and amortization Amortization of financing costs Equity in loss of unconsolidated real estate entities, net Capitalized development costs charged to expense - Impairment losses, net – discontinued operation - Gain on sale of operating real estate assets (547 ) (1,482 ) Adjustment to gain on sold property - Gain on sale of outparcel - (142 ) Stock option related expense Net changes in operating assets and liabilities: Tenant accounts receivable, net Prepaid and other assets (1,907 ) (890 ) Accounts payable and accrued expenses (5,613 ) (2,310 ) Net cash provided by operating activities Cash flows from investing activities: Additions to investment in real estate (15,064 ) (13,916 ) Investment in unconsolidated real estate entities (44 ) (7,352 ) Proceeds from sales of properties Proceeds from sale of outparcel - (Additions to) withdrawals from restricted cash (653 ) Additions to deferred expenses and other (1,515 ) (1,216 ) Cash distributions from unconsolidated real estate entities - Net increase in cash from previously unconsolidated real estate entity - Net cash provided by investing activities Cash flows from financing activities: (Payments to) proceeds from revolving line of credit, net (120,804 ) Additions to deferred financing costs (8,257 ) (630 ) Proceeds from issuance of mortgage notes payable Principal payments on mortgage notes payable (43,571 ) (80,601 ) Exercise of stock options and other 44 56 Cash distributions (11,530 ) (17,414 ) Net cash used in financing activities (138,118 ) (36,632 ) Net change in cash and cash equivalents (73,707 ) (4,231 ) Cash and cash equivalents, at beginning of period Cash and cash equivalents, at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 GLIMCHER REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) 1. Organization and Basis of Presentation Organization Glimcher Realty Trust (“GRT”) is a fully-integrated, self-administered and self-managed, Maryland real estate investment trust (“REIT”), which owns, leases, manages and develops a portfolio of retail properties (the “Property” or “Properties”) consisting of enclosed regional malls, super regional malls, and open-air lifestyle centers (“Malls”), and community shopping centers (“Community Centers”).At March 31, 2010, GRT both owned interests in and managed 26 operating Properties, consisting of 22 Malls (17 wholly owned and 5 partially owned through joint ventures) and 4 Community Centers (three wholly owned and one partially owned through a joint venture).The “Company” refers to GRT and Glimcher Properties Limited Partnership, a Delaware limited partnership, as well as entities in which the Company has an interest, collectively. Basis of Presentation The consolidated financial statements include the accounts of GRT, Glimcher Properties Limited Partnership (the “Operating Partnership,” “OP” or “GPLP”) and Glimcher Development Corporation (“GDC”).As of March 31, 2010, GRT was a limited partner in GPLP with a 95.6% ownership interest and GRT’s wholly owned subsidiary, Glimcher Properties Corporation (“GPC”), was GPLP’s sole general partner, with a 0.3% interest in GPLP.GDC, a wholly owned subsidiary of GPLP, provides development, construction, leasing and legal services to the Company’s affiliates and is a taxable REIT subsidiary.The Company consolidates entities in which it owns more than 50% of the voting equity and control does not rest with other parties as well as variable interest entities (“VIE’s”) in which it is deemed to be the primary beneficiary in accordance with Accounting Standards Codification (“ASC”) Topic 810.The equity method of accounting is applied to entities in which the Company does not have a controlling direct or indirect voting interest, but can exercise influence over the entity with respect to its operations and major decisions.These entities are reflected on the Company’s consolidated financial statements as “Investment in and advances to unconsolidated real estate entities.”All significant intercompany accounts and transactions have been eliminated in the consolidated financial statements. The consolidated financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.The information furnished in the accompanying consolidated balance sheets, statements of operations and comprehensive income, statements of equity, and statements of cash flows reflect all adjustments which are, in the opinion of management, recurring and necessary for a fair statement of the aforementioned financial statements for the interim period.Operating results for the three months ended March 31, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. The December 31, 2009 balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America (“U.S.”).The consolidated financial statements should be read in conjunction with the notes to the consolidated financial statements and Management's Discussion and Analysis of Financial Condition and Results of Operations included in the Company’s Form 10-K for the year ended December 31, 2009. Material subsequent events that have occurred since March 31, 2010 that required disclosure in these financial statements are presented in Note 15 “Subsequent Events.” 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) 2. Summary of Significant Accounting Policies Revenue Recognition Minimum rents are recognized on an accrual basis over the terms of the related leases on a straight-line basis.Percentage rents, which are based on tenants’ sales as reported to the Company, are recognized once the sales reported by such tenants exceed any applicable breakpoints as specified in the tenants’ leases.The percentage rents are recognized based upon the measurement dates specified in the leases which indicate when the percentage rent is due. Recoveries from tenants for real estate taxes, insurance and other shopping center operating expenses are recognized as revenues in the period that the applicable costs are incurred.The Company recognizes differences between estimated recoveries and the final billed amounts in the subsequent year.Other revenues primarily consist of fee income which relates to property management services and other related services and is recognized in the period in which the service is performed, licensing agreement revenues which are recognized as earned, and the proceeds from sales of development land which are generally recognized at the closing date. Tenant Accounts Receivable The allowance for doubtful accounts reflects the Company’s estimate of the amount of the recorded accounts receivable at the balance sheet date that will not be recovered from cash receipts in subsequent periods.The Company’s policy is to record a periodic provision for doubtful accounts based on total revenues.The Company also periodically reviews specific tenant balances and determines whether an additional allowance is necessary.In recording such a provision, the Company considers a tenant’s creditworthiness, ability to pay, probability of collections and consideration of the retail sector in which the tenant operates.The allowance for doubtful accounts is reviewed and adjusted periodically based upon the Company’s historical experience. Investment in Real Estate – Carrying Value of Assets The Company maintains a diverse portfolio of real estate assets.The portfolio holdings have increased as a result of both acquisitions and the development of Properties and have been reduced by selected sales of assets.The amounts to be capitalized as a result of acquisitions and developments and the periods over which the assets are depreciated or amortized are determined based on the application of accounting standards that may require estimates as to fair value and the allocation of various costs to the individual assets.The Company allocates the cost of the acquisition based upon the estimated fair value of the net assets acquired.The Company also estimates the fair value of intangibles related to its acquisitions.The valuation of the fair value of the intangibles involves estimates related to market conditions, probability of lease renewals and the current market value of in-place leases.This market value is determined by considering factors such as the tenant’s industry, location within the Property, and competition in the specific market in which the Property operates.Differences in the amount attributed to the fair value estimate for intangible assets can be significant based upon the assumptions made in calculating these estimates. Depreciation and Amortization Depreciation expense for real estate assets is computed using a straight-line method and estimated useful lives for buildings and improvements using a weighted average composite life of forty years and three to ten years for equipment and fixtures.Expenditures for leasehold improvements and construction allowances paid to tenants are capitalized and amortized over the initial term of each lease.Cash allowances paid to tenants that are used for purposes other than improvements to the real estate are amortized as a reduction to minimum rents over the initial lease term.Maintenance and repairs are charged to expense as incurred.Cash allowances paid in return for operating covenants from retailers who own their real estate are capitalized as contract intangibles.These intangibles are amortized over the period the retailer is required to operate their store. 8 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) Investment in Real Estate – Impairment Evaluation Management evaluates the recoverability of its investments in real estate assets.Long-lived assets are tested for recoverability whenever events or changes in circumstances indicate that their carrying amount may not be recoverable.An impairment loss is recognized only if the carrying amounts of a long-lived asset is not recoverable and exceeds its fair value. The Company evaluates the recoverability of its investments in real estate assets to be held and used each quarter and records an impairment charge when there is an indicator of impairment and the undiscounted projected cash flows are less than the carrying amount for a particular property.The estimated cash flows used for the impairment analysis and the determination of estimated fair value are based on the Company’s plans for the respective assets and the Company’s views of market and economic conditions.The Company evaluates each property that has material reductions in occupancy levels and/or net operating income (“NOI”) performance and conducts a detailed evaluation of the Properties.The evaluation consider matters such as current and historical rental rates, occupancies for the respective properties and comparable properties, sales contracts for certain land parcels and recent sales data for comparable properties.Changes in estimated future cash flows due to changes in the Company’s plans or its views of market and economic conditions could result in recognition of impairment losses, which, under the applicable accounting guidance, could be substantial. Sale of Real Estate Assets The Company records sales of operating properties and outparcels using the full accrual method at closing when both of the following conditions are met: 1) the profit is determinable, meaning that, the collectability of the sales price is reasonably assured or the amount that will not be collectible can be estimated; and 2) the earnings process is virtually complete, meaning that, the seller is not obligated to perform significant activities after the sale to earn the profit.Sales not qualifying for full recognition at the time of sale are accounted for under other appropriate deferral methods. Investment in Real Estate – Held-for-Sale The Company evaluates the held-for-sale classification of its real estate each quarter.Assets that are classified as held-for-sale are recorded at the lower of their carrying amount or fair value less cost to sell.Management evaluates the fair value less cost to sell each quarter and records impairment charges as required.An asset is generally classified as held-for-sale once management commits to a plan to sell its entire interest in a particular Property which results in no continuing involvement in the asset as well as initiates an active program to market the asset for sale.In instances where the Company may sell either a partial or entire interest in a Property and has commenced marketing of the Property, the Company evaluates the facts and circumstances of the potential sale to determine the appropriate classification for the reporting period.Based upon management’s evaluation, if it is expected that the sale will be for a partial interest, the asset is classified as held for investment.If during the marketing process it is determined the asset will be sold in its entirety, the period of that determination is the period the asset would be reclassified as held-for-sale.The results of operations of these real estate Properties that are classified as held-for-sale are reflected as discontinued operations in all periods reported. On occasion, the Company will receive unsolicited offers from third parties to buy individual Properties.Under these circumstances, the Company will classify the particular Property as held-for-sale when a sales contract is executed with no contingencies and the prospective buyer has funds at risk to ensure performance. Accounting for Acquisitions The fair value of the real estate acquired is allocated to acquired tangible assets, consisting of land, building and tenant improvements, and identified intangible assets and liabilities, consisting of the value of above-market and below-market leases, acquired in-place leases and the value of tenant relationships, based in each case on their fair values.Purchase accounting is applied to assets and liabilities related to real estate entities acquired based upon the percentage of interest acquired. 9 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) The fair value of the tangible assets of an acquired property (which includes land, building and tenant improvements) is determined by valuing the property as if it were vacant, based on management’s determination of the relative fair values of these assets.Management determines the as-if-vacant fair value of an acquired property using methods to determine the replacement cost of the tangible assets. In determining the fair value of the identified intangible assets and liabilities of an acquired property, above-market and below-market lease values are recorded based on the present value (using an interest rate which reflects the risks associated with the leases acquired) of the difference between (a) the contractual amounts to be paid pursuant to the in-place leases and (b) management’s estimate of fair market lease rates for the corresponding in-place leases, measured over a period equal to the remaining non-cancelable term of the lease.The capitalized above-market lease values and the capitalized below-market lease values are amortized as an adjustment to rental income over the initial lease term. The aggregate value of in-place leases is determined by evaluating various factors, including an estimate of carrying costs during the expected lease-up periods, current market conditions, and similar leases.In estimating carrying costs, management includes real estate taxes, insurance and other operating expenses, and estimates of lost rental revenue during the expected lease-up periods based on current market demand.Management also estimates costs to execute similar leases including leasing commissions, legal and other related costs.The value assigned to this intangible asset is amortized over the remaining lease term plus an assumed renewal period that is reasonably assured. The aggregate value of other acquired intangible assets includes tenant relationships.Factors considered by management in assigning a value to these relationships include: assumptions of probability of lease renewals, investment in tenant improvements, leasing commissions, and an approximate time lapse in rental income while a new tenant is located.The value assigned to this intangible asset is amortized over the average life of the relationship. Deferred Costs The Company capitalizes initial direct costs of leases and amortizes these costs over the initial lease term.The costs are capitalized upon the execution of the lease and the amortization period begins the earlier of the store opening date or the date the tenant’s lease obligation begins. Stock-Based Compensation The Company expenses the fair value of stock awards in accordance with the fair value recognition as required by Topic 718 - “Compensation-Stock Compensation” in the ASC.It requires companies to measure the cost of employee services received in exchange for an award of an equity instrument based on the grant-date fair value of the award.Accordingly, the cost of the stock award is expensed over the requisite service period (usually the vesting period). Cash and Cash Equivalents For purposes of the statements of cash flows, all highly liquid investments purchased with original maturities of three months or less are considered to be cash equivalents.Cash and cash equivalents primarily consisted of short term securities and overnight purchases of debt securities.The carrying amounts approximate fair value. Restricted Cash Restricted cash consists primarily of cash held for real estate taxes, insurance, property reserves for maintenance and expansion or leasehold improvements as required by certain of the loan agreements. 10 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) Deferred Expenses Deferred expenses consist principally of financing fees.These costs are amortized as interest expense over the terms of the respective agreements.Deferred expenses in the accompanying consolidated balance sheets are shown net of accumulated amortization. Derivative Instruments and Hedging Activities The Company accounts for derivative instruments and hedging activities by following Topic 815 - “Derivative and Hedging” in the ASC.The objective is to provide users of financial statements with an enhanced understanding of: (a) how and why an entity uses derivative instruments; (b) how derivative instruments and related hedged items are accounted for under this guidance; and (c) how derivative instruments and related hedged items affect an entity’s financial position, financial performance, and cash flows.It also requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about the fair value of gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative instruments. The Company records all derivatives on the balance sheet at fair value.The accounting for changes in the fair value of derivatives depends whether the Company has elected to designate a derivative in a hedging relationship and apply hedge accounting and whether the hedging relationship has satisfied the criteria necessary to apply hedge accounting.Derivatives designated and qualifying as a hedge of the exposure to changes in the fair value of an asset, liability, or firm commitment attributable to a particular risk, such as interest rate risk, are considered fair value hedges. Also, derivatives designated and qualifying as a hedge of the exposure to variability in expected future cash flows, or other types of forecasted transactions, are considered cash flow hedges.Hedge accounting generally provides for the matching of the timing of gain or loss recognition on the hedging instrument with the recognition of the changes in the fair value of the hedged asset or liability that are attributable to the hedged risk in a fair value hedge or the earnings effect of the hedged forecasted transactions in a cash flow hedge. The change in fair value of derivative instruments that do not qualify for hedge accounting is recognized in earnings. Investment in and Advances to Unconsolidated Real Estate Entities The Company evaluates all joint venture arrangements for consolidation.The percentage interest in the joint venture, evaluation of control and whether the joint venture is a VIE are all considered in determining if the arrangement qualifies for consolidation. The Company accounts for its investments in unconsolidated real estate entities using the equity method of accounting whereby the cost of an investment is adjusted for the Company’s share of equity in net income or loss beginning on the date of acquisition and reduced by distributions received.The income or loss of each joint venture investor is allocated in accordance with the provisions of the applicable operating agreements.The allocation provisions in these agreements may differ from the ownership interest held by each investor.Differences between the carrying amount of the Company’s investment in the respective joint venture and the Company’s share of the underlying equity of such unconsolidated entities are amortized over the respective lives of the underlying assets as applicable. The Company treats distributions from joint ventures as operating activities if they meet all three of the following conditions:the amount represents the cash effect of transactions or events; the amounts result from a company’s normal operations; and the amounts are derived from activities that enter into the determination of net income.The Company treats distributions from joint ventures as investing activities if they relate to the following activities:lending money and collecting on loans; acquiring and selling or disposing of available-for-sale or held-to-maturity securities (trading securities are classified based on the nature and purpose for which the securities were acquired); and acquiring and selling or disposing of productive assets that are expected to generate revenue over a long period of time. 11 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) In the instance where the Company receives a distribution made from a joint venture that has the characteristics of both operating and investing activity, management identifies where the predominant source of cash was derived in order to determine its classification in the Statement of Cash Flows.When a distribution is made from operations, it is compared to the available retained earnings within the property.Cash distributed that does not exceed the retained earnings of the property, is classified in the Company’s Consolidated Statement of Cash Flows as cash received from operating activities.Cash distributed in excess of the retained earnings of the property is classified in the Company’s Consolidated Statement of Cash Flows as cash received from investing activity. The Company periodically reviews its investment in unconsolidated real estate entities for other than temporary declines in market value.Any decline that is not considered temporary will result in the recording of an impairment charge to the investment. Noncontrolling Interests Noncontrolling interests represents both the aggregate partnership interest in the Operating Partnership held by the Operating Partnership limited partner unit holders (the “Unit Holders”) as well as the underlying equity held by unaffiliated third parties in consolidated joint ventures. Income or loss allocated to noncontrolling interest related to the Unit Holders ownership percentage of the Operating Partnership is determined by dividing the number of Operating Partnership Units (“OP Units”) held by the Unit Holders by the total number of OP Units outstanding at the time of the determination.The issuance of additional shares of beneficial interest of GRT (the “Common Shares,” “Shares” or “Share”) or OP Units changes the percentage ownership in the OP Units of both the Unit Holders and the Company.Because an OP Unit is generally redeemable for cash or Shares at the option of the Company, it is deemed to be equivalent to a Share.Therefore, such transactions are treated as capital transactions and result in an allocation between shareholders’ equity and noncontrolling interest in the accompanying balance sheets to account for the change in the ownership of the underlying equity in the Operating Partnership. Income or loss allocated to noncontrolling interests held within a consolidated joint venture are calculated by dividing the noncontrolling interest share of common partnership interests held by the total common partnership interests outstanding. Supplemental Disclosure of Non-Cash Operating, Investing, and Financing Activities The Company’s non-cash activities accounted for decreases in the following areas:(i) investment in real estate - $86,643, (ii) investment in joint ventures - $14,262, (iii) tenant accounts receivable - $7,193, and (iv) prepaid and other assets - $8,625. In addition, the Company transferred a net amount of $87,069 in mortgage loans.The Company’s non-cash activities accounted for increases in both accounts payable and accrued liabilities by $29,366 and noncontrolling interest by $8,954, respectively.These non-cash activities primarily relate to the transfer of two Malls to a joint venture and the consolidation of a joint venture that was previously reported as an investment in unconsolidated subsidiaries. Share distributions of $6,892 and $6,872 were declared, but not paid as of March 31, 2010 and December 31, 2009, respectively.Operating Partnership distributions of $299 were declared, but not paid as of March 31, 2010 and December 31, 2009.Distributions for GRT’s 8.75% Series F Cumulative Redeemable Preferred Shares of Beneficial Interest of $1,313 were declared, but not paid as of March 31, 2010 and December 31, 2009.Distributions for GRT’s 8.125% Series G Cumulative Redeemable Preferred Shares of Beneficial Interest (“Series G Shares”) of $3,046 were declared, but not paid as of March 31, 2010 and December 31, 2009. 12 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) Comprehensive Income Topic 220 – “Comprehensive Income,” establishes guidelines for the reporting and display of comprehensive income and its components in financial statements.Comprehensive income includes net income and all other non-owner charges in shareholders’ equity during a period, including unrealized gains and losses from value adjustments on certain derivative instruments. Use of Estimates The preparation of financial statements in conformity with GAAP in the U.S. requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. New Accounting Pronouncements In June 2009, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standard (“SFAS”) No. 167, “Amendments to FASB Interpretation No.46(R),” which was primarily codified into Topic 810 – “Consolidation” in the ASC.This standard changes the approach to determining the primary beneficiary of a VIE and requires companies to more frequently assess whether they must consolidate a VIE.This new standard is effective on the first annual reporting period that begins after November 15, 2009.As a result of this new standard, the Company has determined that the Scottsdale Venture, as discussed in Note3, is reported as a consolidated entity prospectively beginning on January 1, 2010. In January 2010, the FASB issued an accounting standards update to Topic 505 – “Equity” in the ASC.This update set forth guidance relating to accounting for distributions to shareholders with components of stock and cash.It clarified that if a distribution to a shareholder allows them to receive cash or stock with the potential limitation on the amount of cash that all shareholders can elect to receive in the aggregate, the distribution is considered a share issuance that is reflected in earnings per share prospectively and is not a stock dividend when applying Topic 505 – “Equity” and Topic 260 – “Earnings per Share” in the ASC.This update was effective for interim and annual periods ending on or after December 15, 2009.The Company adopted this guidance and it did not have any effect on the calculation of earnings per share. Reclassifications Certain reclassifications of prior period amounts, including the presentation of the Statement of Operations required by Topic 205 - “Presentation of Financial Statements” in the ASC have been made in the financial statements in order to conform to the 2010 presentation. 3. Investment in Joint Ventures – Consolidated As of March 31, 2010, we have consolidated two joint ventures, the Scottsdale Venture and the VBF Venture, in which the Company has determined it is the primary beneficiary of these joint ventures as it has the power to direct activities of the VIE that most significantly impact the VIE’s economic performance and it has the obligation to absorb losses of the VIE or rights to receive benefits from the VIE that could potentially be significant. · Scottsdale Venture Consists of a 50% common interest held by a GPLP subsidiary in a joint venture (“Scottsdale Venture”) formed in May 2006 with an affiliate of the Wolff Company (“Wolff”).The purpose of the venture is to build a premium retail and office complex consisting of approximately 600,000 square feet of gross leasable space in Scottsdale, Arizona (“Scottsdale Quarter”). 13 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) Prior to January 1, 2010, the Company’s interest in this venture was accounted for using the equity method of accounting in accordance with Topic 323 – “Investments-Equity Method and Joint Ventures” in the ASC. In June 2009, the FASB issued SFAS No. 167, “Amendments to FASB Interpretation No.46(R),”which was primarily codified into Topic 810 – “Consolidation” in the ASC. This standard changes the approach to determining the primary beneficiary of a VIE and requires companies to more frequently assess whether they must consolidate a VIE.This new standard requires a qualitative approach to determine who the primary beneficiary is in a VIE. The Company evaluated numerous key control activities that could potentially provide a substantial impact to the entities overall economic performance.After analyzing all of these key control activities, it was determined that the Company substantially controlled them. Furthermore, due to its preferred investment in the Scottsdale Venture, the Company has the ability to receive the primary benefit or risk of loss and effective January 1, 2010, the Company began reporting the Scottsdale Venture as a consolidated real estate entity on a prospective basis. The Scottsdale Venture’s assets are restricted and can only be used to settle obligations of the Scottsdale Venture. As of December 31, 2009, the Company and Wolff both contributed $10,750 in common equity to the Scottsdale Venture.As of December 31, 2009, the Company had contributed an additional $40,300to the Scottsdale Venture (with no corresponding investment by Wolff) in the form of a preferred investment.During the three months ended March 31, 2010, the Company made $12,000 in additional preferred contributions to the Scottsdale Venture.As of March 31, 2010, the Company’s total investment in the Scottsdale Venture is $63,050. GPLP has made certain guarantees and provided letters of credit to ensure performance and to ensure that the Scottsdale Venture completes construction.The amount and nature of the guarantees are listed below: Description of Exposure Scottsdale Venture Liability as of March 31, 2010 Company’s Maximum Exposure to Loss as of March 31, 2010 Construction loan (1) $ $ Ground lease letter of credit (2) - Owner controlled insurance program (3) - Total $ $ As of March 31, 2010, GPLP has provided certain guarantees of repayment obligations under the construction loan agreement that range from 10% to 50% of the outstanding loan amount, based upon the achievement of certain financial performance ratios under the Scottsdale Venture construction loan agreement.At March31, 2010, the Scottsdale Venture had borrowed $128,363 on the loan.Based upon the financial performance ratios in the guarantee agreement, GPLP’s guarantee is 50% or, $64,182, at March 31, 2010.GPLP also has a performance guarantee to construct the development.The estimated cost to construct Scottsdale Quarter is $250,000, of which $178,000 in construction costs have been incurred through March31, 2010.The Company expects to fund the remaining costs of Scottsdale Quarter with both equity contributions and draws from the construction loan.GPLP’s financial obligation associated with this performance guarantee cannot be reasonably estimated as it is dependant on future events and therefore is not included in the amounts listed above. As of March 31, 2010, GPLP has provided a letter of credit in the amount of $20,000 to serve as security under the ground lease for the construction of Scottsdale Quarter.GPLP shall maintain the letter of credit until the construction of Scottsdale Quarter is substantially complete. 14 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) As of March 31, 2010, GPLP has provided a letter of credit in the amount of $1,026 as collateral for fees and claims arising from the owner controlled insurance program that is in place during the construction period. · VBF Venture On October 5, 2007, an affiliate of the Company entered into an agreement with Vero Venture I, LLC to form Vero Beach Fountains, LLC (the “VBF Venture”).The purpose of the VBF Venture is to evaluate a potential retail development in Vero Beach, Florida.The Company contributed $5,000 in cash for a 50% interest in the VBF Venture.The economics of the VBF Venture require the Company to receive a preferred return and 75% of the distributions from the VBF Venture until such time as the capital contributed by the Company is returned. The VBF Venture’s assets are restricted and can only be used to settle the obligations of the VBF Venture. The Company did not provide any additional financial support to the VBF Venture during the first quarter of 2010. Furthermore, the Company does not have any contractual commitments or obligations to provide additional financial support to the VBF Venture. The carrying amounts and classification of the above consolidated joint ventures’ investment in real estate, net, total assets, mortgage notes payable, and total liabilities included in our consolidated financial statements at March 31, 2010 are as follows: March 31, 2010 Investment in real estate, net $ Total assets $ Mortgage notes payable $ Total liabilities $ The Scottsdale Venture and the VBF Venture are separate legal entities. All of the assets in the table above are restricted for settlement of the joint venture obligations.Accordingly, creditors of the Company may not satisfy their debts from the assets of the Scottsdale Venture and the VBF Venture except as permitted by applicable law or regulation, or agreement.Also, creditors of the Scottsdale Venture and the VBF Venture may not satisfy their debts from the assets of the Company except as permitted by applicable law or regulation, or by agreement. 4.Investment in and Advances to Unconsolidated Real Estate Entities Investment in unconsolidated real estate entities as of March 31, 2010 consisted of an investment in three separate joint venture arrangements (the “Ventures”). A description of each of the Ventures is provided below: · ORC Venture Consists of a 52% economic interest held by GPLP in a joint venture (the “ORC Venture”) with an affiliate of Oxford Properties Group (“Oxford”), which is the global real estate platform for the Ontario (Canada) Municipal Employees Retirement System, a Canadian pension plan.The ORC Venture operates two Mall Properties - Puente Hills Mall (“Puente”) and Tulsa Promenade (“Tulsa”). 15 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) · Surprise Venture Consists of a 50% interest held by a GPLP subsidiary in a joint venture (the “Surprise Venture”) formed in September 2006 with the former landowner of the property that was developed.The Surprise Venture constructed Surprise Town Square, a 25,000 square foot community center on a five-acre site located in an area northwest of Phoenix, Arizona. · Blackstone Joint Venture During the three months ended March 31, 2010, the Company contributed its entire interest in both Lloyd Center located in Portland, Oregon (“Lloyd”) and WestShore Plaza located in Tampa, Florida (“WestShore”) to a newly formed joint venture (“Blackstone Joint Venture”) in a transaction accounted for as a partial sale.Upon transferring Lloyd and WestShore, the Company then sold a 60% interest in the Blackstone Joint Venture to an affiliate of The Blackstone Group® (“Blackstone”).The sales price for the 60% interest was $62,809 and after customary closing costs, GPLP received proceeds of $60,070.A gain of $547 related to this transaction is reflected in the Statement of Operations as other revenue. The Company provides management, development, construction, leasing and legal services for a fee to each of the Ventures described above.Each individual agreement specifies which service the Company is to provide.The Company recognized fee income of $466 and $1,114 for the three months ended March 31, 2010 and 2009, respectively. The net income or loss for each joint venture is allocated in accordance with the provisions of the applicable operating agreements.The summary financial information for the Company’s investment in unconsolidated entities, accounted for using the equity method, is presented below. In the joint venture Balance Sheets and Statement of Operations listed below, the Scottsdale Venture’s financial results are reported in the joint venture financial information as of December 31, 2009 and for the three months ended March 31, 2009.Effective January 1, 2010, Scottsdale Quarter was reclassified to a consolidated entity and therefore its financial results are excluded in the March31, 2010 joint venture Balance Sheet and Statement of Operations. With the transfer of its interest in both Lloyd and WestShore into the Blackstone Joint Venture on March 26, 2010, the assets, liabilities and equity for both of these properties are included in the March 31, 2010 joint venture Balance Sheet.As of December31, 2009, both Lloyd and WestShore were consolidated properties and are excluded in the December 31, 2009 joint venture Balance Sheet.The results of operations for the Blackstone Joint Venture are not included in the Statement of Operations for the three months ended March 31, 2009.The Statement of Operations for the three months ended March 31, 2010 includes the results of operations for the Blackstone Joint Venture for the for the period March 26, 2010 through March31, 2010. The Balance Sheet and Statement of Operations, in each period reported, include both the ORC Venture and Surprise Venture. 16 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) Balance Sheet March 31, December 31, Assets: Investment properties at cost, net $ $ Construction in progress Intangible assets (1) Other assets Total assets $ $ Liabilities and members’ equity: Mortgage notes payable $ $ Notes payable (2) Intangibles (3) Other liabilities (4) Members’ equity Total liabilities and members’ equity $ $ GPLP’s share of members’ equity $ $ Includes value of acquired in-place leases. Amount represents a note payable to GPLP. Includes the net value of $1,655 and $204 for above-market acquired leases as of March31, 2010 and December31, 2009, respectively, and $9,976 and $5,656 for below-market acquired leases as of March31, 2010, and December 31, 2009, respectively.The increase in both above-market and below-market leases can be attributed to WestShore. Includes a liability for the straight line adjustment for a ground lease of the Scottsdale Venture for $29,473 on December 31, 2009.In 2010, the Scottsdale Venture was reported as a consolidated entity. March 31, December 31, Members’ equity $ $ Advances and additional costs (272 ) Investment in and advances to unconsolidated real estate entities $ $ 17 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) For the Three Months Ended March 31, Statements of Operations Total revenues $ $ Operating expenses Depreciation and amortization Operating income Other (income) expenses, net (8 ) 9 Interest expense, net Net loss ) ) Preferred dividend 8 8 Net loss from the Company’s unconsolidated real estate entities $ ) $ ) GPLP’s share of loss from unconsolidated real estate entities $ ) $ ) 5. Tenant Accounts Receivable The Company’s accounts receivable is comprised of the following components: March 31, 2010 December 31, 2009 Billed receivables $ $ Straight-line receivables Unbilled receivables Less:allowance for doubtful accounts (7,254 ) (9,674 ) Net accounts receivable $ $ 18 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) 6. Mortgage Notes Payable Mortgage Notes Payable as of March 31, 2010 and December 31, 2009 consist of the following: Carrying Amount of Interest Interest Payment Payment at Maturity Description/Borrower Mortgage Notes Payable Rate Terms Terms Maturity Date Mortgage Notes Payable Fixed Rate: Johnson City Venture, LLC (v) $ $ 8.37% 8.37% (a) $ June 1, 2010 Catalina Partners, LP 4.72% 4.72% (l) (b) $ April 23, 2011 Kierland Crossing, LLC (s) 5.44% (m) (b) $ (e) Glimcher Northtown Venture, LLC 6.02% 6.02% (n) (b) $ (f) Morgantown Mall Associates, LP 6.52% 6.52% (o) (a) $ (g) Glimcher Ashland Venture, LLC 7.25% 7.25% (a) $ November 1, 2011 Polaris Lifestyle Center LLC 5.58% 5.58% (p) (b) $ (h) Dayton Mall Venture, LLC 8.27% 8.27% (q) (a) $ (i) PFP Columbus, LLC 5.24% 5.24% (a) $ April 11, 2013 JG Elizabeth, LLC 4.83% 4.83% (a) $ June 8, 2014 MFC Beavercreek, LLC 5.45% 5.45% (a) $ November 1, 2014 Glimcher Supermall Venture, LLC 7.54% 7.54% (q) (a) $ (j) Glimcher Merritt Square, LLC 5.35% 5.35% (c) $ September 1, 2015 RVM Glimcher, LLC 5.65% 5.65% (a) $ January 11, 2016 WTM Glimcher, LLC 5.90% 5.90% (b) $ June 8, 2016 EM Columbus II, LLC 5.87% 5.87% (a) $ December 11, 2016 PTC Columbus, LLC 6.76% (a) $ April 1, 2020 Tax Exempt Bonds(t) 6.00% 6.00% (d) $ November 1, 2028 Variable Rate: Grand Central, LP 5.50% 5.50% (r) (a) $ (k) Other: Fair value adjustments ) ) Extinguished/transferred debt - (u) Mortgage Notes Payable $ $ (a) The loan requires monthly payments of principal and interest. (b) The loan requires monthly payments of interest only. (c) The loan requires monthly payments of interest only until October 2010, thereafter principal and interest is required. (d) The loan requires semi-annual payments of interest. (e) The loan matures on May 29, 2011, however, the Company has two, one-year extension options that would extend the maturity date of the loan to May29, 2013. (f) The loan matures on October 21, 2011, however, the Company has one, one-year extension option that would extend the maturity date of the loan to October 21, 2012. (g) The loan matures on October 13, 2011, however, the Company has two, one-year extension options that would extend the maturity date of the loan to October 13, 2013. (h) The loan matures on February 1, 2012, however, the Company has one, 18 month extension option that would extend the maturity date of the loan to August 1, 2013. (i) The loan matures in July 2027, with an optional prepayment (without penalty) date on July 11, 2012. (j) The loan matures in September 2029, with an optional prepayment (without penalty) date on February 11, 2015. (k) The loan matures on February 1, 2012, however, the Company has two, one-year extension options that would extend the maturity date of the loan to February 1, 2014. (l) Interest rate of LIBOR plus 165 basis points fixed through an interest rate protection agreement at a rate of 4.72% at March 31, 2010 and December 31, 2009. (m) Interest rate of LIBOR plus 150 basis points fixed through an interest rate protection agreement at a rate of 5.44% at March 31, 2010. (n) Interest rate of LIBOR plus 300 basis points fixed through an interest rate protection agreement at a rate of 6.02% at March 31, 2010 and December 31, 2009. (o) Interest rate of LIBOR plus 350 basis points fixed through an interest rate protection agreement at a rate of 6.52% at March 31, 2010 and December 31, 2009. (p) Interest rate is the greater of LIBOR plus 275 basis points or 4.75% and is fixed through an interest rate protection agreement at a rate of 5.58% at March 31, 2010 and December 31, 2009. (q) Interest rate escalates after optional prepayment date. (r) Interest rate is the greater of LIBOR plus 350 basis points or 5.50%. (s) Beginning in 2010, the Company consolidated the Scottsdale Venture.It was previously accounted for as an unconsolidated entity. (t) The bonds were issued by the New Jersey Economic Development Authority as part of the financing for the development of the Jersey Gardens Mall site.Although not secured by the Property, the loan is fully guaranteed by GRT. (u) Interest rates ranging from 5.09% to 8.20% at December 31, 2009. (v) The loan was refinanced in April 2010. 19 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) All mortgage notes payable are collateralized by certain Properties (owned by the respective entities) with net book values of $1,333,560 and $1,419,909 at March 31, 2010 and December 31, 2009, respectively.Certain of the loans contain financial covenants regarding minimum net operating income and coverage ratios.Management believes the Company’s affiliate borrowers are in compliance with all covenants at March 31, 2010.Additionally, $162,670 of mortgage notes payable relating to certain Properties, including $19,000 of tax exempt bonds issued as part of the financing for the development of Jersey Gardens Mall, have been guaranteed by GPLP as of March 31, 2010. 7. Notes Payable In March 2010, GPLP closed on a $370,000 amended credit facility (the “Amended Credit Facility”) that matures in December 2010 and has two one-year extension options available to GPLP, subject to the satisfaction of certain conditions. The Amended Credit Facility is partially secured and amends the $470,000 unsecured credit facility that was due to expire in December 2010 (the “Prior Facility”).The Amended Credit Facility provides for a conditional reduction of the borrowing availability and three scheduled reductions.The conditional reduction permanently reduced the Amended Credit Facility's aggregate borrowing availability from $370,000 to $320,000, when GPLP’s affiliate completed its joint venture with Blackstone.The first scheduled reduction permanently reduces the Amended Credit Facility's aggregate borrowing availability to $300,000 on or before December 14, 2010, provided GPLP exercises its option to extend the maturity date from December 14, 2010 to December 13, 2011.Provided GPLP extends the maturity date to December 13, 2011, a second scheduled reduction from $300,000 to $275,000 shall occur on June 30, 2011. A third scheduled reduction of the Amended Credit Facility's borrowing availability from $275,000 to $250,000 shall occur on or before December 14, 2011, provided GPLP exercises its option to extend the maturity date from December 13, 2011 to December 13, 2012.In connection with the third scheduled reduction, the Amended Credit Facility's aggregate borrowing availability may be further reduced to an amount necessary to support certain collateral coverage requirements under the agreement.In addition to the scheduled reductions noted above, GPLP’s borrowing availability shall be further reduced to the principal balance of no less than $200,000 resulting from the application of the net proceeds generated from:(i) the sale, financing, or refinancing of certain assets of GPLP or its affiliates, (ii) operating cash flow, or (iii) any capital events, provided that GPLP be allowed to maintain $60,000 of unused availability under the Amended Credit Facility.The Amended Credit Facility is initially secured by perfected first mortgage liens with respect to two Mall Properties, two Community Center Properties, and certain other assets with a combined net book value of $78,227 at March 31, 2010.Under the Amended Credit Facility, the interest rate shall be LIBOR plus 4.0% with a LIBOR floor of 1.5%.The Amended Credit Facility contains customary covenants, representations, warranties, and events of default.Management believes GPLP is in compliance with all covenants under the Amended Credit Facility as of March 31, 2010. At March 31, 2010, the aggregate borrowing availability on the Amended Credit Facility was $314,554 and the outstanding balance was $226,102.Additionally, $21,026 represents a holdback on the available balance for letters of credit issued under the Amended Credit Facility.As of March 31, 2010, the unused balance of the Amended Credit Facility available to the Company was $67,426 and the average interest rate on the outstanding balance was 5.77% per annum. At December 31, 2009, the outstanding balance on the Prior Facility was $346,906.Additionally, $21,405 represented a holdback on the available balance for letters of credit issued under the Prior Facility.As of December31, 2009, the unused balance of the Prior Facility available to the Company was $101,689 and the interest rate on the outstanding balance was 2.12% per annum. 20 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) 8. Derivative Financial Instruments The Company is exposed to certain risks arising from both its business operations and economic conditions.The Company principally manages its exposures to a wide variety of business and operational risks through management of its core business activities.The Company manages economic risks, including interest rate, liquidity, and credit risk, primarily by managing the amount, sources, and duration of its debt funding and through the use of derivative financial instruments.Specifically, the Company enters into derivative financial instruments to manage exposures that arise from business activities that result in the payment of future uncertain cash amounts, the value of which are determined by interest rates.The Company’s derivative financial instruments are used to manage differences in the amount, timing, and duration of the Company’s known or expected cash payments principally related to the Company’s borrowings. Cash Flow Hedges of Interest Rate Risk The Company’s objectives in using interest rate derivatives are to add stability to interest expense and to manage its exposure to interest rate movements.To accomplish these objectives the Company primarily uses interest rate swaps as part of its interest rate risk management strategy.Interest rate swaps involve the receipt of variable-rate amounts from a counterparty in exchange for the Company making fixed-rate payments over the life of the agreements without exchange of the underlying notional amount.The Company has elected to designate the interest rate swaps as cash flow hedging relationships. The effective portion of changes in the fair value of derivatives designated and that qualify as cash flow hedges is recorded in “Accumulated other comprehensive loss” and is subsequently reclassified into earnings in the period that the hedged forecasted transaction affects earnings.During the three months ended March 31, 2010 and 2009, such derivatives were used to hedge the variable cash flows associated with our existing variable-rate debt.The ineffective portion of the change in fair value of the derivatives is recognized directly in earnings.During the three months ended March 31, 2010, the Company had $405 of hedge ineffectiveness in earnings, including $231 related to the Scottsdale Venture.The Company had no hedge ineffectiveness in earnings during the three months ended March31, 2009. Amounts reported in “Accumulated other comprehensive loss” (“OCL”) related to derivatives that will be reclassified to interest expense as interest payments are made on the Company’s variable-rate debt.During the next twelve months, the Company estimates that an additional $7,306 will be reclassified as an increase to interest expense, including $5,047 related to our Scottsdale Venture. As of March 31, 2010, the Company had six outstanding interest rate derivatives that were designated as cash flow hedges of interest rate risk with a notional value of $314,083, including $134,259 related to the Scottsdale Venture.All six derivative instruments were interest rate swaps. The table below presents the fair value of the Company’s derivative financial instruments as well as their classification on the Balance Sheet as of March 31, 2010 and December 31, 2009. Liability Derivatives As of March 31, 2010 As of December 31, 2009 Balance Sheet Location Fair Value Balance Sheet Location Fair Value Derivatives designated as hedging instruments: Interest Rate Products Accounts Payable & Accrued Expenses Accounts Payable & Accrued Expenses 21 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) The derivative instruments were reported at their fair value of $8,700 (including $5,858 related to our Scottsdale Venture) and $3,599 in accounts payable and accrued expenses at March 31, 2010 and December 31, 2009, respectively, with a corresponding adjustment to other comprehensive loss for the unrealized gains and losses (net of noncontrolling interest participation).Over time, the unrealized gains and losses held in “Accumulated other comprehensive loss” will be reclassified to earnings.This reclassification will correlate with the recognition of the hedged interest payments in earnings. The table below presents the effect of the Company’s derivative financial instruments on the Consolidated Statement of Operations and Comprehensive Income for the three months ended March 31, 2010 and 2009: Derivatives in Cash Flow Hedging Relationships Amount of Gain or (Loss) Recognized in OCL on Derivative (Effective Portion) Location of Gain or (Loss) Reclassified from Accumulated OCL into Income (Effective Portion) Amount of Gain or (Loss) Reclassified from Accumulated OCL into Income (Effective Portion) Location of Gain or (Loss) Recognized in Income on Derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) Amount of Gain or (Loss) Recognized in Income on Derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) March 31, March 31, March 31, Interest Rate Products Interest expense Interest expense $0 During the three months ended March 31, 2010, the Company recognized additional other comprehensive income of $1,601, to adjust the carrying amount of the interest rate swaps to fair values at March 31, 2010, net of $2,607 in reclassifications to earnings for interest rate swap settlements during the period.The Company allocated $374 of “Accumulated other comprehensive loss” to noncontrolling interest participation during the three months ended March 31, 2010.During the three months ended March 31, 2009, the Company recognized additional other comprehensive income of $324 to adjust the carrying amount of the interest rate swaps to fair values at March 31, 2009, net of $1,415 in reclassifications to earnings for interest rate swap settlements during the period.The Company allocated $24 of “Accumulated other comprehensive loss” to noncontrolling interest participation during the three months ended March 31, 2009.The interest rate swap settlements were offset by a corresponding adjustment in interest expense related to the interest payments being hedged. Non-designated Hedges The Company does not use derivatives for trading or speculative purposes and currently does not have any derivatives that are not designated as hedges. Credit-risk-related Contingent Features The Company has agreements with each of its derivative counterparties that contain a provision where if the Company either defaults or is capable of being declared in default on any of its consolidated indebtedness, then the Company could also be declared in default on its derivative obligations. The Company has agreements with its derivative counterparties that incorporate the loan covenant provisions of the Company's indebtedness with a lender affiliate of the derivative counterparty.Failure to comply with the loan covenant provisions would result in the Company being in default on any derivative instrument obligations covered by the agreement. The Company has agreements with its derivative counterparties that incorporate provisions from its indebtedness with a lender affiliate of the derivative counterparty requiring it to maintain certain minimum financial covenant ratios on its indebtedness.Failure to comply with the covenant provisions would result in the Company being in default on any derivative instrument obligations covered by the agreement. 22 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) As of March 31, 2010, the fair value of derivatives in a net liability position, which includes accrued interest but excludes any adjustment for nonperformance risk, related to these agreements was $9,638, including $6,432 related to Scottsdale Venture.As of March 31, 2010, the Company has not posted any collateral related to these agreements.The Company is not in default with any of these provisions.If the Company had breached any of these provisions at March 31, 2010, it would have been required to settle its obligations under the agreements at their termination value of $9,638, including $6,432 related to our Scottsdale Venture. 9. Fair Value Measurements On January 1, 2008, the Company adopted Topic 820 – “Fair Value Measurements and Disclosure” in the ASC. This guidance defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.This guidance applies to reported balances that are required or permitted to be measured at fair value under existing accounting pronouncements; and accordingly, the standard does not require any new fair value measurements of reported balances. This guidance emphasizes that fair value is a market-based measurement, not an entity-specific measurement.Therefore, a fair value measurement should be determined based on the assumptions that market participants would use in pricing the asset or liability.As a basis for considering market participant assumptions in fair value measurements, Topic 820 establishes a fair value hierarchy that distinguishes between market participant assumptions based on market data obtained from sources independent of the reporting entity (observable inputs that are classified within Levels 1 and 2 of the hierarchy) and the reporting entity’s own assumptions about market participant assumptions (unobservable inputs classified within Level 3 of the hierarchy).The fair value hierarchy, as defined by the Fair Value Measurements and Disclosure, contains three levels of inputs that may be used to measure fair value as follows: · Level 1 inputs utilize quoted prices (unadjusted) in active markets for identical assets or liabilities that the Company has the ability to access. · Level 2 inputs are inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly such as interest rates, foreign exchange rates, and yield curves, that are observable at commonly quoted intervals. · Level 3 inputs are unobservable inputs for the asset or liability, which are typically based on an entity’s own assumptions, as there is little, if any, related market activity. In instances where the determination of the fair value measurement is based on inputs from different levels of the fair value hierarchy, the level in the fair value hierarchy within which the entire fair value measurement falls is based on the lowest level input that is significant to the fair value measurement in its entirety.The Company’s assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment and considers factors specific to the asset or liability. The Company has derivatives that must be measured under the fair value standard.The Company currently does not have non-financial assets and non-financial liabilities that are required to be measured at fair value on a recurring basis. Derivative financial instruments Currently, the Company uses interest rate swaps to manage its interest rate risk.The valuation of these instruments is determined using widely accepted valuation techniques including discounted cash flow analysis on the expected cash flows of each derivative.This analysis reflects the contractual terms of the derivatives, including the period to maturity, and uses observable market-based inputs, including interest rate curves, foreign exchange rates, and implied volatilities.Based on these inputs the Company has determined that its interest rate swap valuations are classified within Level 2 of the fair value hierarchy. 23 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) To comply with the provisions of Topic 820, the Company incorporates credit valuation adjustments to appropriately reflect both its own nonperformance risk and the respective counterparty’s nonperformance risk in the fair value measurements.In adjusting the fair value of its derivative contracts for the effect of nonperformance risk, the Company has considered the impact of netting and any applicable credit enhancements, such as collateral postings, thresholds, mutual puts, and guarantees. Although the Company has determined that the majority of the inputs used to value its derivatives fall within Level 2 of the fair value hierarchy, the credit valuation adjustments associated with its derivatives utilize Level 3 inputs, such as estimates of current credit spreads to evaluate the likelihood of default by itself and its counterparties.However, as of March 31, 2010, the Company has assessed the significance of the impact of the credit valuation adjustments on the overall valuation of its derivative positions and has determined that the credit valuation adjustments are not significant to the overall valuation of its derivatives.As a result, the Company has determined that its derivative valuations in their entirety are classified in Level 2 of the fair value hierarchy. The table below presents the Company’s liabilities measured at fair value on a recurring basis as of March 31, 2010 and December 31, 2009, aggregated by the level in the fair value hierarchy within which those measurements fall. Quoted Prices in Active Markets for Identical Assets and Liabilities (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Balance at March 31, 2010 Liabilities: Derivative instruments, net $- $- Quoted Prices in Active Markets for Identical Assets and Liabilities (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Balance at December 31, 2009 Liabilities: Derivative instruments, net $- $- The Company has one fair value measurement using significant unobservable inputs (Level 3) as of March 31, 2010.The fair value measurement relates to an embedded derivative liability for a potential development in Vero Beach, Florida.As of March 31, 2010, the fair value of this embedded derivative is zero. Stock Based Compensation Restricted Common Stock Restricted Common Shares are granted pursuant to GRT’s 2004 Amended and Restated Incentive Compensation Plan (the “2004 Plan”).Shares issued vest in one-third installments over a period of five years beginning on the third anniversary of the grant date.The restricted Common Shares value is determined by the Company’s closing market share price on the grant date.As restricted Common Shares represent an incentive for future periods, the Company recognizes the related compensation expense ratably over the applicable vesting periods. For the three months ended March 31, 2010 and 2009, 180,666 restricted Common Shares were granted.The related compensation expense for all restricted Common Shares issued for the three months ended March 31, 2010 and 2009 was $204 and $182, respectively.The amount of compensation expense related to unvested restricted shares that the Company expects to expense in future periods, over a weighted average period of 3.3 years, is $2,334 as ofMarch31, 2010. 24 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share and unit amounts) Share Option Plans Options granted under the Company’s share option plans generally vest over a three-year period, with options exercisable at a rate of 33.3% per annum beginning with the first anniversary of the grant date.The options generally expire on the tenth anniversary of the grant date.The fair value of each option grant is estimated on the date of the grant using the Black-Scholes options pricing model and is amortized over the requisite vesting period. During the three months ended March 31, 2010 and March 31, 2009, the Company issued 297,766 and 294,266 options, respectively.The fair value of each option granted in 2010 was calculated on the date of the grant with the following assumptions: weighted average risk free interest rate of 2.35%, expected life of five years, annual dividend rates of $0.40, and weighted average volatility of 82.8%.The weighted average fair value of options issued during the three months ended March 31, 2010 was $1.68 per share.Compensation expense recorded related to the Company’s share option plans was $37 and $49 for the three months ended March 31, 2010 and 2009, respectively. Commitments and Contingencies At March 31, 2010, there were approximately 3.0 million OP Units outstanding.These OP Units are redeemable, at the option of the holders, beginning on the first anniversary of their issuance.The redemption price for an OP Unit shall be, at the option of GPLP, payable in the following form and amount: (i) cash at a price equal to the fair market value of one Common Share of the Company or (ii) Common Shares at the exchange ratio of one share for each OP Unit.The fair value of the OP Units outstanding at March 31, 2010 is $15,707 based upon a per unit value of $5.26 at March 31, 2010 (based upon a five-day average of the Common Share price from March 24, 2010 to March30, 2010). Earnings Per Common Share (shares in thousands) The presentation of basic EPS and diluted EPS is summarized in the table below: For the Three Months Ended March 31, Per Per Basic EPS: Income Shares Share Income Shares Share (Loss) income from continuing operation $
